Citation Nr: 1523774	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-27 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for a disability manifested by an elevated white blood count.

4.  Entitlement to service connection for a disability manifested by elevated prostate specific antigen (PSA).

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for bilateral hearing loss and tinnitus are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide agent, i.e. Agent Orange.

2.  The Veteran's colon cancer was manifested many years after, and is not shown to be related to, his service.

3.  The Veteran's anemia was manifested many years after, and is not shown to be related to, his service.

4.  The Veteran is not shown to have a disability associated with an elevated white blood count.

5.  The Veteran is not shown to have a disability associated with an elevated PSA.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

2.  Anemia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  A disability manifested by an elevated white blood count was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A disability manifested by an elevated PSA was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in November 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The representative questioned the Veteran regarding his service history, and his symptoms.  The Veteran provided testimony as to the nature of his service.  Thus, through the representative's statements and questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.

The Veteran's service treatment records are associated with the record and pertinent private medical records have been secured.  VA did not provide an examination regarding the Veteran's claims for service connection for colon cancer, anemia, an elevated white blood count or an elevated PSA.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not indicate that there is relationship between service and colon cancer.  Further, the service treatment records do not show any complaint, treatment, or finding related to any claimed disability.  Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records are silent for complaints or findings concerning colon cancer, anemia or an elevated white blood count or an elevated PSA.

Private medical records show that the Veteran had an elevated PSA in May 2007.  It was noted in December 2007 that he had a variable PSA.  The impressions were prostatic abnormality and elevated PSA.  In February 2008, hemoglobin and hematocrit were low.  Later that month, the Veteran was assessed with anemia of unknown etiology.  

The Veteran was admitted to a private hospital in July 2010.  He presented with abdominal pain in the right lower quadrant for the previous two to three days.  A CT of the abdomen showed a regular thickening of the wall of the cecum and terminal ileum with apparent enhancement.  These findings were suspicious for malignancy.  A mass was found on colonoscopy.  The biopsy revealed a malignant neoplasm of the colon.  A right hemicolectomy for colon cancer was performed during the hospitalization.  

VA outpatient treatment records show elevated white blood counts in October and November 2010.  In July 2011, the assessment was anemia, probably related to colon cancer.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  
(Fed. Cir. 2004).

Certain chronic diseases, including carcinoma, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for carcinoma).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with Chloracne; Type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

The Veteran asserts that service connection is warranted for each disability in issue and claims they are related to his exposure to Agent Orange in Vietnam.  

The record shows the Veteran served in Vietnam and, therefore, is presumed to have been exposed to Agent Orange.  However, neither colon cancer nor anemia has been presumptively linked to exposure to Agent Orange.  While certain cancers have been presumptively linked to exposure to it, colon cancer is not one of them.  

The Board may, nevertheless, grant service connection for colon cancer or anemia if it is affirmatively shown that either condition is related to service.  However, the preponderance of the evidence is against a finding that the Veteran's colon cancer or anemia is related to service, including exposure to herbicides.  The Veteran has not provided any medical evidence linking his colon cancer or anemia to service, to include his exposure to Agent Orange.  

The Veteran's assertions that colon cancer and anemia related to service are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the diagnosis and etiology of colon cancer or anemia fall outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Both colon cancer and anemia were first manifested many years after service, and there is no competent evidence showing either condition is related to service.  

Regarding the claims for service connection for an elevated white blood count or elevated PSA, the threshold question that must be addressed is whether the Veteran has the disability for which service connection is sought.  He seeks service connection for an elevated white blood count and an elevated PSA. 

While it is true that elevated white blood counts and an elevated PSA have been documented in the record, such results are merely laboratory findings.  See Dorland's 31st Ed. (2007) at 2006.  These findings do not constitute a disability for which VA compensation benefits are payable.  The Veteran has not shown he has a disability that can be attributed to such laboratory results.   The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As a diagnosis of a disability resulting from the abnormal white blood counts or the elevated PSA is not shown, there is no basis on which service connection may be granted. 

The Court has noted that Congress specifically limited entitlement to service connection for disease or injury to cases where such resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims for service connection for an elevated white blood count and an elevated PSA must be denied.

The Board notes that benign prostatic hypertrophy was listed as an active problem in a November 2010 VA outpatient treatment record.  The fact remains that this was first manifested many years after service, and there is no medical evidence linking it to service, to include exposure to Agent Orange.



ORDER

Service connection for colon cancer, anemia, a disability manifested by an elevated white blood count or a disability manifested by elevated PSA is denied.


REMAND

The Veteran also asserts that service connection is warranted for bilateral hearing loss and for tinnitus.  He testified that he served on the flight line and was subjected to acoustic trauma during service.  He claims that he experienced ringing in his ears while on active duty.

The Veteran's discharge certificate shows he was a helicopter repairman.  The Board acknowledges he claims he was actually on flight status.  In any event, the Board concedes the Veteran was exposed to acoustic trauma in service.  

An audiometric test on the entrance examination in January 1967 (about six months prior to the day the Veteran actually entered service) shows the hearing threshold levels in decibels in the right ear were 5 (20), 5 (15), 5 (15) and 5 (10) at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5 (20), 15 (25), 35 (45) and 25 (30).  

Prior to November 1967, the service department reported audiometric test results under American Standard Associates (ASA) values.  The Department of Defense adopted the International Standards Organization (ISO) values in November 1967.  In July 1966, the VA adopted the ISO standard, which is the standard applied in 38 C.F.R. § 3.385.  The figures in parentheses represent the conversion from the ASA to the ISO values.

Audiometry on a flight physical in October 1967 shows the hearing threshold levels in decibels in the right ear were -5 (10), -5 (5), -5 (5), 0 (10), 0 (10, and 0 (5), at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were -5 (10), 0 (10), 0, (10), 10 (20), and 10 (15).  

An audiometric test on the separation examination in March 1969 shows the hearing threshold levels in decibels in the right ear were 0, 0 and 10, at 1,000, 2,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 5, 0 and 10.  These were the only three frequencies reported.

On VA audiometric examination in June 2011, the Veteran reported he was exposed to excessive noise in service.  He stated he had middle ear surgery in the 1980's.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran had normal hearing on testing in October 1967, and there was no evidence of a decline on the separation examination.  She noted the Veteran had normal hearing upon discharge and he stated he had a gradual decline in his hearing years later with problems beginning in the 1980's.  The examiner also noted he had surgery on his right ear.  She observed there were factors that might contribute to the Veteran's hearing loss other than military service.  The examiner further noted that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  

Subsequent to the above VA examination, the Veteran submitted a copy of a May 1968 flight physical examination.  The audiometric test showed the hearing threshold levels in decibels in the right ear were 20, 15, 25, 30 and 15 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 15, 25, 30 and 15.  This indicates there was some degree of hearing loss at a frequency that was not tested on the separation examination.  

Since the June 2011 VA examiner did not have the results of the May 1968 audiometric test available to her, additional development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for the Veteran's records to be sent to the examiner who conducted the June 2011 audiometric examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.

The examiner is requested to provide an supplemental opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran's current bilateral hearing loss or tinnitus is related to service, to include noise exposure therein, taking into consideration the results of the May 1968 audiometric test.  The examiner should consider and discuss as necessary the findings on each audiometric examination in service. 

If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  

The Veteran's record must be reviewed by the examiner in conjunction with the preparation of the requested opinion.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

2.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


